DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022, was filed after the mailing date of the Notice of Allowance on February 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5, 9-15, and 18-32 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 12, and 20.  Specifically, the prior art does not disclose:
determining, by the one or more processors, a third value identifying a department of the entity based on inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that include corresponding third values identifying the department, wherein the machine learning model is configured to provide an output corresponding to the third value.
Charnock (PG Pub. No. 2003/0182310) discloses determining, by the one or more processors, a third value identifying a department of the entity (see Charnock, paragraphs [0162], [0173], where ‘department’ is an actor attribute).  However, Charnock does not disclose performing the identification of the third value based on inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that include corresponding third values identifying the department, wherein the machine learning model is configured to provide an output corresponding to the third value.
Pinckney (PG Pub. No. 2015/0127585 A1) discloses identifying, using at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, a respective second node profile that corresponds to the respective second node of the plurality of second nodes identifying the third value from a respective field value-pair of the respective second node profile identifying the department of the entity, each connection profile of the at least one connection profile based on electronic activities linked to both the first node profile and the respective second node profile (see Pinckney, paragraph [0211], where the present invention may utilize social graphs to infer the taste and preferences for an unknown user by finding paths through an internet based social interactive construct to people with known taste preferences; in this way, the present invention may provide a way to get data for a user that the system has never heard of before; in embodiments, the present invention may … determine an unknown user’s preference through the user of internet based social interactive graphical representations on a computer facility 3402 by performing the steps of … (3) inferring the preferences of an unknown user present in the internet based social interactive graphical representation 3412 of the plurality of known users based on the interrelationships between the unknown user and the plurality of known users within the graphical representation 3410).  However, Pinckney does not disclose performing the identification of the third value based on inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that include corresponding third values identifying the department, wherein the machine learning model is configured to provide an output corresponding to the third value.
Dependent Claims 2-5, 9-11, 13-15, 18, 19, and 21-32, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Wong (PG Pub. No. 2014/0025686 A1), which concerns determining organizational hierarchy from business card data.
Poornachandran (PG Pub. No. 2017/0075894 A1), which concerns confidence scoring contacts.
Salaka (PG Pub. No. 2012/0054135 A1), which concerns automated parsing of e-mail messages.
Kornissarchik (PG Pub. No. 2014/0195449 A1), which concerns automatic building of business contacts using corporate emails and the internet.
Charnock (PG Pub. No. 2003/0182310 A1), which concerns sociological data mining.
Pinckney (PG Pub. No. 2015/0127585 A1), which concerns inferring user preferences from internet based interactive social constructs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161